Citation Nr: 0111274	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is service-connected for low back strain, 
rated as 40 percent disabling; hypertension (HTN), rated as 
10 percent disabling; residuals of a concussion with 
headaches, rated as 10 percent disabling; and for residuals 
of a stroke with residual dysarthria, rated as 10 percent 
disabling.  A combined rating of 60 percent is in effect.  

3.  The veteran's service-connected disabilities preclude him 
from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TIDU due to the veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1110, 
7104 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Unites States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Since the Board is granting the veteran's claim, any lapse in 
following the VCAA is harmless error.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc

Factual Background

By an August 1970 rating action, service connection for HTN, 
residuals of a concussion with headaches, and low back strain 
was granted.  These disabilities were rated as 20 percent, 10 
percent, and 10 percent, respectively.  The record reflects 
that numerous rating actions resulted over the years.  
Service connection for a stroke with residual dysarthria as 
secondary to HTN was granted upon rating determination in 
October 1998, and a 10 percent rating was assigned.  At that 
time, the veteran's HTN was rated as 10 percent disabling.  
His low back strain was rated as 40 percent disabling, and 
his residuals of a concussion with headaches remained at 10 
percent disabling.  His combined disability rating was 60 
percent.  

In December 1998, the veteran submitted an Application for 
Increased Compensation Based on Unemployability.  On the form 
he indicated that he last worked in 1990.  He reported that 
he had worked as an electrician until that time.  He 
indicated that he had completed high school, with no other 
education or training before he was too disabled to work.  

Medical evidence associated with the claims folder includes 
VA and private medical records.  Upon VA examination in 
August 1998, an initial blood pressure reading was 158/90 
with subsequent second and third readings between 158-162 
(systolic) and 92-94 (diastolic).  The examiner noted that 
while his HTN was still somewhat elevated, he was on 
medication.  There was no evidence of end organ damage from 
the cardiovascular standpoint except for a previous 
cerebrovascular accident.  

Regarding his low back, the veteran reported increased back 
pain over the years.  Examination showed significant 
paraspinal tenderness with apparent spasm of the paraspinal 
muscles.  Flexion and extension were limited to 5 degrees.  
Straight leg raising was positive bilaterally.  Magnetic 
resonance imaging (MRI) of the lumbosacral spine showed mild 
degenerative disease.  There was no spinal or foraminal 
stenosis.  There was no evidence of a herniated 
intervertebral disc.  

The veteran's complaints included memory problems as he was 
forgetful.  He complained of problems with balance and 
indicated that he occasionally fell.  Examination showed that 
he was alert and oriented to month and year, but was off one 
on the day.  He could name presidents and subtract by sevens.  
He could name the months of the year backwards.  Cranial 
nerve testing was normal.  Cerebellar testing showed slow 
movements with dysmetria on finger-to-nose test.  The 
examiner's impression was that the veteran exhibited some 
mild memory difficulties that were likely multifactorial 
secondary to prior head injury, chronic illness, and 
medication affect of morphine sulfate.  

The examiner noted that the veteran had had a stroke 
approximately one year before.  The veteran said that had 
difficulty with expression of words.  He reported occasional 
slurred speech.  Examination reflected that the tongue was 
midline.  Cranial nerve testing showed that his pupils were 
equal, round, reactive to light and accommodation.  
Extraocular movements were intact without evidence of 
nystagmus.  His face was symmetrical.  Motor strength in the 
upper extremities was 5/5 and symmetrical.  Lower extremity 
testing was hesitant due to back pain, but brief burst of 
effort were 5/5 and symmetrical.  The assessment was prior 
brain stem stroke with dysarthria.  

Private and VA records over the years reflects treatment for 
multiple conditions, to include the service-connected 
disabilities reported above.  They also reflect treatment for 
a myriad of nonservice-connected disabilities, to include 
diabetes with diabetic neuropathy and retinopathy.  He has 
also significant cervical spine and thoracic spine 
disabilities.  In 1998 he was treated for left foot 
cellulitis.  

In correspondence dated in February 1999, from Bert's 
Electric and Plumbing, it was noted that the veteran had not 
worked there for the past 12 months.  

At a personal hearing in June 2000, the veteran and his 
daughter provided testimony in support of his claim.  It was 
indicated that he continued to be soon on an ongoing basis at 
the VA medical facility in Tucson, Arizona.  He reported 
extreme difficulty getting out of bed approximately 3 to 4 
times per week.  His recent stroke had affected his speech in 
that much of his sentences came out jumbled and didn't make 
sense.  His speech was slower and slurred.  He had some 
facial paralysis as a result of the stroke.  His daughter 
indicated that on the two-hour drive to the personal hearing, 
they stopped on more than one occasion so that the veteran 
could stretch his legs as they were numb.  She did not feel 
that her father could stand for any length of time as he 
became "wobbly."  



Pertinent Laws and Regulations

In order to establish service connection for a total 
disability rating, there must be impairment that is so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2000).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2000).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Service connection is in effect for low back strain, rated as 
40 percent disabling; hypertension (HTN), rated as 10 percent 
disabling; residuals of a concussion with headaches, rated as 
10 percent disabling; and for residuals of a stroke with 
residual dysarthria, rated as 10 percent disabling.  A 
combined rating of 60 percent is in effect.  Thus, the 
veteran does not meet the minimum schedular requirements for 
a total compensation rating due to individual unemployability 
under 38 C.F.R. § 4.16(a) (2000).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b) (2000).  The evidence must still show that 
the veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disabilities.  Thus, 
the issue is whether his service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The undisputed evidence is that the veteran has been 
unemployed since approximately 1990.  He has testified that 
he spends approximately three or four days per week in bed, 
and that on a good day he is able to work no more than one 
hour per day.  There is nothing in the record to contradict 
the veteran's testimony.  

In fact, recent VA treatment records show that the veteran 
was hospitalized for severe chest pain, that he was warned 
against driving and of the risk of sudden cardiac death and 
stroke.  The evidence showing that he has significantly 
limited function and serious disability, suggests that he 
would not be able to maintain gainful employment.  While some 
of his disability appears to result from non-service-
connected conditions, resolving reasonable doubt in his 
favor, the Board finds that the service connected 
disabilities, standing alone, are of sufficient severity so 
as to preclude gainful employment.


ORDER

A TDIU due to service-connected disabilities is granted, 
subject to the regulations governing the payment of monetary 
benefits.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

